Title: From James Madison to Richard Rush, 26 June 1816
From: Madison, James
To: Rush, Richard


        ¶ To Richard Rush. Letter not found. 26 June 1816. Acknowledged in Rush to JM, 29 June 1816, wherein he states, relating to a legal matter described by William Wirt: “I have thrown a few remarks upon the enclosed sheet, to be read as an addendum to Mr. Wirt’s letter […]. This I have done in compliance with the request contained in your favor of the 26th instant.” Cover with JM’s free frank (offered for sale by Gary Hendershott, American History: A Price List of Exceptional & Historical Manuscripts—Imprints—Photographs, Little Rock, Ark., October 1989) is docketed by Rush.
      